2:19-cv-02854-BHH-BM   Date Filed 01/02/20    Entry Number 14   Page 1 of 3




                                             Robin L. Blume


January 02, 2020
                                             s/ E. Graham
2:19-cv-02854-BHH-BM   Date Filed 01/02/20    Entry Number 14   Page 2 of 3




                                             Robin L. Blume


  January 02, 2020
                                             s/ E. Graham
2:19-cv-02854-BHH-BM   Date Filed 01/02/20    Entry Number 14   Page 3 of 3




                                             Robin L. Blume


 January 02, 2020
                                              s/ E. Graham
